Applicant's arguments filed 08-31-22 have been fully considered but they are not persuasive.
A. Applicant argues that Hashimoto does not disclose “the first surface of the membrane being sufficiently flexible to conform to the surface of the substrate”.
This argument is not persuasive because
Since Hashimoto disclose the transfer film 11 is made of flexible material of polyimide, [0027], and the transferring is under heat and pressure [0016], the bottom surface of the transfer film 11 would be contacted closely to the surface of the substrate 13 (fig. 1B).
B. Applicant argues that Hashimoto does not disclose “said transfer occurring by virtue of the transferable adhesive in the composition and adherence provided in stop (d)”.
This argument is not persuasive because
In step (d), the pattern of conductive resin 12 in the groove of transfer film 11, fig. 1A; placed on the substrate 13, fig. 1B; and heat and pressure is applied in the transfer [0016],  the adherence of the resin composition would help the conductive pattern transfer and adhere to the green sheet substrate 13, (fig. 1B-1C; of acrylic resin used for conductive paste 12, [0044]; and Content of the resin binder in the conductive paste or ceramic green sheet is increased. This will enhance adhesion between a conductive film and the ceramic green sheet when the conductive paste is filled in an intaglio and hot pressed on the ceramic green sheet, thereby removing transfer failure at intaglio transfer and at the same time suppressing internal fracture of the ceramic green sheet, [0007]; fig. 1B-1C).

/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848